Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 11, 21-25, and 28-39 are pending.  Claims 1-10, 12-20, 26, and 27 have been canceled.  Note that, Applicant’s amendment and arguments filed 1/21/22 have been entered.  
Objections/Rejections Withdrawn
	The following objections/rejections as set forth in the Office action mailed 10/21/21 have been withdrawn:
The objection to claims 38 and 39 because of minor informalities has been withdrawn.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11, 21-25, and 28-37 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2014/0255514).

Li et al do not teach, with sufficient specificity, a composition containing hydrogen peroxide, an amine oxide, peracetic acid, a fatty acid, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing hydrogen peroxide, an amine oxide, peracetic acid, a fatty acid, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Li et al suggest a composition containing hydrogen peroxide, an amine oxide, peracetic acid, a fatty acid, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
s 38 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2014/0255514) as applied to claims 11, 21-25, and 28-37 above, and further in view of Smith et al (US 2004/0143133).
Li et al are relied upon as set forth above.  However, Li et al do not teach the use 
of hydroxyethylidene diphosphonic acid in addition to the other requisite components of the composition as recited by the instant claims. 
	Smith et al teach compositions of peroxycarboxylic acid that have reduced odor compared to conventional peroxycarboxylic acid compositons.  See Abstract.  Suitable stabilizing agents for the peracid include hydroxyethylidene diphosphonic acid, etc.  See paras. 83-88. 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use hydroxyethylidene diphosphonic acid as a stabilizing agent in the composition taught by Li et al, with a reasonable expectation of success, because Smith et al teach the use of hydroxyethylidene diphosphonic acid as s stabilizing agent in a similar composition and further, Li et al teach the use of phosphonate based stabilizing agents in general. 
Response to Arguments
With respect to the rejection of the instant claims under 35 USC 103 using Li et al, Applicant states that Li et al do not teach or suggest the use of lauramine oxide and/or myristamine oxide with lauric acid and/or myristic acid to make hydrogen peroxide based foams.  In response, note that, the Examiner asserts that Li et al clearly teach low foaming compositions containing 0.1 to 90% by weight of carboxylic acid, 1 to 90% of hydrogen peroxide, 0-40% of a surfactant, etc.  See para. 33, Table 1 of Li et 
With respect to the rejection of instant claims 38 and 39 under 35 USC 103 using Li et al, further in view of Smith et al, Applicant states that the teachings of Li et al are not sufficient to suggest the claimed invention and that the teachings of Smith et al are not sufficient to remedy the deficiencies of Li et al.  In response, note that, the Examiner asserts that the teachings of Li et al are sufficient to suggest the claimed invention for the reasons set forth above.  Additionally, the Examiner assert that Smith et al is analogous prior art relative to the claimed invention and Li et al and that one of ordinary skill in the art clearly would have looked to the teaching of Smith et al to cure the deficiencies of Li et al with respect to instant claims 38 and 39.  Smith et al is a secondary reference relied upon for its teaching of hydroxyethylidene diphosphonic acid.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use hydroxyethylidene diphosphonic acid as a stabilizing agent in the composition taught by Li et al, with a reasonable expectation of success, because Smith et al teach the use of hydroxyethylidene diphosphonic acid as s stabilizing agent in a similar composition and further, Li et al teach the use of phosphonate based stabilizing agents in general.  Thus, the Examiner asserts that the teachings of Li et al, further in 
Further, Applicant states that comparative data has been provided in the instant specification which is sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  Specifically, Applicant states that the claimed invention provides unexpected foaming properties (i.e., longevity and clinging) in comparison to compositions falling outside the scope of the instant claims.  In response, note that, the Examiner asserts that the data provided in the instant specification is not sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  The data provided in the instant specification is not commensurate in scope with the instant claim claims.  For example, the instant claims are open to hydrogen peroxide in any amount, a given group of amine oxides in any amount, peracetic acid in broad amounts, and any fatty acid in broad amounts, while the instant specification provides comparative data with respect to only several specific embodiments which is not commensurate in scope with the instant claims.  
Additionally, the Examiner would like to point out that while the comparative data makes a comparison to a composition called Diverfoam Active VT70, there has been no comparison made to the closest prior art of record.  The evidence or data presented makes no comparison to the closest prior art of record.  In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972) (“the burden of showing unexpected results rests on he who asserts them”); In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991) (“when 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312. The examiner can normally be reached M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        


/G.R.D/March 15, 2022